Name: Commission Regulation (EC) No 924/97 of 23 May 1997 amending for the fourth time Regulation (EC) No 413/97 adopting exceptional support measures for the market in pigmeat in the Netherlands
 Type: Regulation
 Subject Matter: means of agricultural production;  cooperation policy;  economic policy;  Europe;  agricultural activity;  food technology
 Date Published: nan

 24. 5 . 97 PENl Official Journal of the European Communities No L 133/3 COMMISSION REGULATION (EC) No 924/97 of 23 May 1997 amending for the fourth time Regulation (EC) No 413/97 adopting exceptional support measures for the market in pigmeat in the Netherlands application of this Regulation from 6 May 1997 is ac ­ cordingly justified; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 and the second paragraph of Article 22 thereof, Whereas exceptional measures to support the market in pigmeat were adopted for the Netherlands by Commis ­ sion Regulation (EC) No 413/97 (3), as last amended by Regulation (EC) No 771 /97 (4), in response to the outbreak of classical swine fever in certain production regions in that country; Whereas, owing to the persistence of classical swine fever in the Netherlands, the exceptional measures to support the market should be extended to cover very young piglets in order to reduce expenditure in the coming months and bring down the weight of animals delivered to the competent authorities; Whereas the delivery of very young piglets means that the aid granted on young piglets and piglets can be stopped in a few weeks while that granted on pigs for fattening can be ended in a few months; whereas the competent Dutch authorities should be authorized to administer this programme and fix the dates and the areas concerned; Whereas provision should be made for very young piglets to be slaughtered on the farm and then incinerated; Whereas the aid for very young piglets should be fixed and that granted on the delivery of piglets should be adjusted to the current situation on the market taking account of the increase in market prices; Whereas the exceptional measures should be extended to include the protection and surveillance zones around Soerendonk and Baarle-Nassau by replacing Annex II to Regulation (EC) No 413/97; Whereas the swift and effective application of exceptional market support measures is one of the best ways of combating the spread of classical swine fever; whereas the Article 1 Regulation (EC) No 413/97 is hereby amended as follows : 1 . Article 1 is amended as follows : (a) The following paragraph is inserted : '4 . From 6 May 1997, producers may receive , on request, aid granted by the competent Dutch authorities on the delivery to the latter of very young piglets covered by CN code 0103 91 10 up to three weeks old .' (b) Paragraph 4 becomes paragraph 5 . 2 . The following Article is inserted : 'Article la 1 . The competent Dutch authorities may decide that one or more categories of animals covered by Article 1 ( 1 ), (2) and (3) from zones determined by those authorities shall not be eligible as from a date fixed by the latter for the aid provided for in Article 1 . 2 . The competent Dutch authorities shall notify the Commission at regular intervals of decisions taken pursuant to paragraph 1 and shall provide all the in ­ formation necessary.' 3 . In Article 2, the words 'fattened pigs, piglets and young piglets' are replaced by 'animals'. 4 . Article 3 is amended as follows : (a) The present text becomes paragraph 1 . (b) The following paragraph is added : '2 . Notwithstanding paragraph 1 , very young piglets as referred to in Article 1 (4) shall be slaughtered on the farm on the day of delivery and then incinerated or otherwise processed . Opera ­ tions on the farm shall be carried out under the permanent surveillance of the competent Dutch authorities .' (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 349, 31 . 12 . 1994, p . 105 . (3) OJ No L 62, 4 . 3 . 1997, p. 26 . (4 OJ No L 112, 29 . 4 . 1997, p. 18 . No L 133/4 EN Official Journal of the European Communities 24. 5. 97  ECU 38 per head for very young piglets up to three weeks old .' 6 . The following indent is added to Article 6 : 1  number of very young piglets delivered . 5 . Article 4 (4) is replaced by the following: '4 . At the farm gate the aid provided for in Article 1 (2), (3) and (4) shall amount to the following:  ECU 55 per head for piglets weighing 25 kilograms or more on average per batch ,  ECU 47 per head for piglets weighing more than 24 kilograms but less than 25 kilograms on average per batch ,  ECU 35 per head for young piglets weighing 8 kilograms or more on average per batch,  ECU 30 per head for young piglets weighing more than 7,6 kilograms but less than 8 kilograms on average per batch, 7 . The text of Annex I hereto is added to Annex I. 8 . Annex II is replaced by Annex II hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 6 May 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 May 1997. For the Commission Franz FISCHLER Member of the Commission 24. 5 . 97 EN Official Journal of the European Communities No L 133/5 ANNEX I Very young piglets 500 000 head ANNEX II ANNEX II The protection and surveillance zones in the following areas :  Venhorst,  Best,  Rijsbergen ,  Ammerzoden ,  Nederweert,  Soerendonk,  Baarle-Nassau.'